Citation Nr: 1105248	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), as secondary to his kidney disorder.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971 
and April 1975 to June 1978.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision.

The Board remanded the case to the RO in February 2007 for 
additional development of the record.

In February 2006, the Veteran was afforded a hearing held at the 
RO before a Veterans Law Judge.  However, this Veterans Law Judge 
subsequently left the Board prior to issuing a decision.

The Veteran was advised in a June 2009 letter of his right to 
another Board hearing (pursuant to 38 C.F.R. § 20.707 (2010)).  
In a written statement signed by the Veteran and received in June 
2009, he indicated his desire to attend another hearing before 
another Veterans Law Judge at the RO.

Accordingly, the Board remanded the case to the RO in July 2009, 
and the Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in October 2009.  A transcript 
of the hearing has been associated with the claims file.

Then, in February 2010, the Board issued a decision that denied 
the Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an October 
2010 Order granted a Joint Motion, vacating the decision and 
remanding the matter for compliance with the terms of the Joint 
Motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the September 2010 Joint Motion, the parties agreed that VA 
failed to comply with its duty to assist when it concluded that 
the Veteran's stressor was not verified.  

Specifically, the parties agreed that VA did not attempt to 
request witness reports from the United States Army and Joint 
Service Records Research Center (JSRRC) (formerly referred to as 
U.S. Armed Service Center for Unit Record Research (CURR)) with 
respect to the crash of an F-14 aircraft near NAS Oceana on 
November 4, 1977.  The Department of the Navy stated that witness 
statements were not sent to CURR, but that the records were 
available.  

The parties concluded that a remand was required in order for VA 
to attempt to secure the witness reports associated with the 
November 4, 1977 crash of an F-14 near NAS Oceana.  

The parties also found the December 2008 VA examination 
inadequate.  Specifically, the VA examiner was requested to 
determine "the nature and proper diagnosis of any psychiatric 
disability found to be present."  

The VA examiner opined that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD, but failed to address whether 
any other psychiatric disability was found to be present.  

The parties also found that the Board failed to acknowledge that 
this claim was inextricably intertwined with the claim of service 
connection for kidney disorder that had been remanded for 
additional development.  

The parties cited to a September 2008 VA psychology record that 
noted that the Veteran presented for treatment of an adjustment 
disorder with anxiety and depressed mood secondary to a diagnosis 
of renal failure and impending dialysis.  The VA examiner 
diagnosed the Veteran with adjustment disorder with anxiety and 
depressed mood.  

The parties added that the record indicated that the Veteran's 
diagnoses of psychiatric conditions, other than PTSD, could be 
secondary to a kidney disorder insofar as eligibility for a 
psychiatric disorder as secondary to a kidney disorder would be 
predicated on an award of service connection for a kidney 
disorder.  

The parties concluded that a remand was required to afford the 
Veteran another VA examination to address these perceived 
deficiencies.

Notice is also taken that effective on July 13, 2010; VA amended 
its adjudication regulations governing service connection for 
PTSD liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 
 
If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010). 

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran also seeks service connection for a kidney disorder.  
As the claims for service connection of a kidney disorder could 
affect his claim for service connection for an acquired 
psychiatric disorder, the Board finds that the claims are 
inextricably intertwined and a Board decision on the kidney 
disorder at this time would be premature.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake any action that 
may be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence, if any, are still needed to 
substantiate his claim for service 
connection for PTSD, with specific citation 
to the recent change to 38 C.F.R. § 
3.304(f).  See 75 Fed. Reg. 39843 (July 13, 
2010).  

Additionally, the RO must attempt to obtain 
witness statements from the Department of 
the Navy or any other appropriate source, 
as discussed hereinabove.

2.  After securing any necessary release 
forms, with full address information, the 
RO should obtain any outstanding records of 
treatment by VA and any other pertinent 
health care provider referable to the 
claimed psychiatric disorder and kidney 
dysfunction.  All records and/or responses 
received should be associated with the 
claims folder.  If any VA or private 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

3.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disability, to include PTSD, 
found to be present.  

If the examiner diagnoses the Veteran as 
having PTSD, then the examiner should 
identify at least one stressor that is 
sufficient to support that diagnosis.  

The claims file, including a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished, 
and clinical findings should be reported in 
detail.  

Based on a review of the claims file and 
the clinical findings on examination, the 
examiner is requested to offer an opinion 
as to whether any innocently acquired 
psychiatric disorder other than PTSD as 
likely as not had its clinical onset during 
service or was caused or aggravated by a 
service-connected disability.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  After completing the requested actions, 
and any additional notification and 
development deemed necessary, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a fully responsive Supplemental Statement 
of the Case and afforded an appropriate 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


